Citation Nr: 1021156	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  97-17 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
head injury manifested by headaches.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
facial scars of the nose and mouth.

4.  Entitlement to service connection for a bilateral 
shoulder condition.

5.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain, to include whether an extraschedular 
rating is warranted.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from March 1981 to 
May 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1997, August 2005, and December 2007 rating 
decisions.  The Board remanded the Veteran's back claim in 
June 2004.  The development requested having been completed; 
the Veteran's claim is once again before the Board.

The Veteran testified at a hearing before the undersigned 
Veterans' law judge in February 2004.

The Board observes that the claims file raises the claim for 
a TDIU rating.  This is part of the Veteran's claim for an 
increased rating for the service-connected back disability.  
As such, the Board has jurisdiction over this issue.

The issues of entitlement to service connection for PTSD, 
entitlement to a TDIU rating, entitlement to an 
extraschedular rating due to the service-connected back 
disability and whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for facial scars of the nose and mouth are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for PTSD in a November 2002 rating 
decision.  The Veteran was notified of the decision, but did 
not appeal.

2.  Evidence obtained since the time of the November 2002 
rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.

3.  The RO denied the Veteran's claim of entitlement to 
service connection for residuals of a head injury in a March 
2005 rating decision.  The Veteran was notified of the 
decision, but did not appeal.

4.  The evidence submitted since the March 2005 rating 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for residuals of a head injury.  

5.  Service treatment records, including his discharge 
examination, show that the Veteran denied having problems 
with his shoulder and there is no competent medical evidence 
linking a current shoulder disability to service.

6.  The evidence shows that the Veteran has muscle spasms on 
extreme forward bending, but does not show listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

7.  The evidence does not show severe intervertebral disc 
syndrome (IVDS).

8.  The evidence does not show that bed rest has been 
prescribed to treat incapacitating episodes of lower back 
pain.

9.  The evidence does not show severe limitation of motion of 
the Veteran's lumbar spine.

10.  Even factoring in additional limitation of motion caused 
by pain and other functional impairment, the Veteran 
consistently demonstrated forward flexion that exceeded 30 
degrees.

11.  No ankylosis has been shown in the Veteran's lumbar 
spine.

12.  No neurological disability has been associated with the 
Veteran's lower back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for PTSD 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).

2.  The March 2005 rating decision which denied service 
connection for residuals of a head injury is final; new and 
material evidence has not been submitted, and the Veteran's 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).

3.  The criteria for service connection for a shoulder 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for a 20 percent rating for the Veteran's 
lower back disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002) 
(in effect prior to September 23, 2002), DC 5293 (2003) 
(effective September 23, 2002), DC 5243 (2009) (effective 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claims of entitlement to service connection for 
PTSD and for residuals of a head injury were denied by 
November 2002 and March 2005 rating decisions respectively.  
Both rating decisions are now final, as the Veteran failed to 
perfect an appeal with regard to either decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

PTSD

As noted above, the Veteran was initially denied service 
connection for PTSD by a November 2002 rating decision which 
concluded that the Veteran had not been diagnosed with PTSD 
and that the Veteran had not alleged any stressful event upon 
which to base a diagnosis of PTSD.

At the time of the denial, the evidence of record included 
the Veteran's service personnel records and service treatment 
records.  Also of record were treatment records from the 
Veteran's November 2002 rehabilitation for substance abuse, 
which showed that he had been diagnosed with alcohol 
dependence (although there was no mention of PTSD made).  The 
Veteran was sent a stressor letter in September 2002 asking 
him to provide details on any events he felt caused him to 
have PTSD, but he failed to respond; and his claim was 
accordingly denied.

Since the denial in November 2002, the Veteran has submitted 
new evidence that consists mainly of his own descriptions of 
events he witnessed in service which he considers to be 
traumatic.  This new evidence includes hand-written letters 
that were received in November 2005 and July 2006, as well as 
a lengthy notice of disagreement that was received in 
September 2006.

In these documents, the Veteran described a number of events 
he recalled from his time in service including a fuel hose 
filled with jet fuel catching on fire, and requiring an 
evacuation; witnessing a trainee shoot himself in the head 
while on a light fire range, while assigned to the Delta 1/26 
infantry; being involved in a NATO drill in 1983, during 
which a missile tipped over on its side, causing several 
people to scramble out from under it; and being on the firing 
range while stationed in New Jersey when someone allegedly 
fired a round that missed him by inches.  

The Veteran also described a motor vehicle accident on 
several occasions that occurred while he was stationed at 
Fort Sill.  The Veteran contends that this was a traumatic 
experience sufficient to cause him to develop PTSD.

The Veteran has also submitted several additional statements 
which generically describe symptoms of PTSD, but without ever 
attributing any of the symptoms to himself.  

Unfortunately, with the exception of the car accident, 
despite repeated requests from VA, the Veteran has never 
specified any timeframes that are sufficiently limited so as 
to allow any meaningful research to be conducted to 
corroborate any of the incidents that he reported (it is 
noted that again in October 2009, the Veteran submitted a 
stressor form that only provided his dates of service in 
slots in which a 60 day timeframe was requested for when each 
event occurred).

Nevertheless, for the purpose of reopening evidence must be 
presented that has not previously been submitted and which 
addresses the reason the claim was previously denied.  In 
this case, since his claim was previously denied, the Veteran 
has alleged several events that he believes cause him to have 
PTSD.  While insufficient detail has been provided to allow 
for corroboration of most of them, for the limited purpose of 
reopening a claim, a Veteran's testimony is presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  As such, the Veteran's statements about his 
stressors are considered to be credible for the very limited 
purpose of reopening his claim.  Additionally, because events 
such as the ones the Veteran has alleged are something that 
the Veteran could observe, his testimony about them is 
considered to be competent. 

The Veteran's claim for service connection for PTSD was 
previously denied in part because the evidence did not show a 
stressor upon which a diagnosis of PTSD could be based.  
Since his claim was denied, the Veteran has presented 
testimony about several traumatic in-service events which he 
believes cause him to have PTSD.  There is also credible 
evidence in the Veteran's claims file to support his 
allegation that he was involved in a motor vehicle accident 
in service.  As such, the Veteran's testimony and statements 
directly address one of the reasons his claim was previously 
denied; and, consequently, the new evidence provides a 
reasonable possibility of substantiating his claim.  
Therefore, the criteria for reopening the Veteran's claim 
have been met, and his claim of entitlement to service 
connection for PTSD is reopened.

Head Injury

As noted above, the Veteran was initially denied service 
connection for residuals of a head injury (including 
headaches) by a March 2005 rating decision which concluded 
that no evidence of any residuals from an in-service 
automobile accident existed.  The Veteran did not appeal, and 
his claim became final.  

At the time of the March 2005 rating decision, the evidence 
of record included service treatment records showing that the 
Veteran was involved in an automobile accident in service 
from which he received several facial lacerations (described 
as cuts to his mouth and nose on the survey completed in 
conjunction with his separation physical).  Service treatment 
records also show that the Veteran reported having received a 
head injury on his medical history survey that he completed 
in conjunction with his separation physical in May 1990, and 
the medical officer noted that the Veteran had received a 
head injury while in service and that he had facial 
contusions from the accident.  However, the Veteran 
specifically denied having frequent or severe headaches on 
that survey, and at his separation physical the Veteran's 
head was found to be normal and no neurologic abnormalities 
were noted.

Also of record at the time of the March 2005 rating decision 
were VA treatment records showing treatment for headaches and 
the Veteran's statements attributing his headaches to his 
motor vehicle accident in service.  For example, in April 
1997, the Veteran reported being involved in an automobile 
accident while in service in which he injured his mouth and 
nose; and he reported that he began to have headaches after 
the accident.  In June 1997, the Veteran reported being 
involved in an automobile accident in approximately June 1983 
after which he was treated at Walton Army Hospital for 
injuries to his nose and mouth.  In September 1997 the 
Veteran reported having occasional headaches and sinus 
problems at a VA cardiology evaluation.  

In a February 1998, rating decision, the Veteran was denied 
service connection for headaches and facial scars.  In 
September 1998, the Veteran was diagnosed with migraine 
headaches; and in April 1999, he reiterated his contention 
that he had had headaches since his automobile accident. 

Nevertheless, in a March 2005 rating decision, the Veteran's 
claim was denied as it was determined that no evidence of any 
residuals from an in-service automobile accident existed.  
The Veteran did not perfect an appeal of this rating 
decision.  

Since the March 2005 rating decision, the Veteran has 
continued to contend that he incurred a severe head injury in 
service and that he continues to have residuals from that 
injury.  The Veteran's statements are material in that they 
address an injury in service and a current disability; 
however, because they are duplicative of what was of record 
at the time his claim was previously denied the Veteran's 
statements are not new.

While the Veteran has continued to advance the argument that 
he has residual disabilities as a result of his in-service 
motor vehicle accident, he has not submitted any competent 
medical evidence which links any disabilities to the accident 
in service; and because the evidence to reopen a claim must 
be both new and material, the Veteran's duplicative 
statements do not meet the criteria for reopening a claim.  
As such, the Veteran's claim is not reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The issue of entitlement to service connection for a 
bilateral shoulder disability has been certified to the Board 
(although it does not appear that the Veteran ever perfected 
appeal of this issue).  However, the Veteran has never 
actually been diagnosed with a shoulder disability, nor has 
he ever asserted that he has a specifically diagnosed 
shoulder disability.  Rather, the Veteran has on several 
occasions made the assertion that he has pain in his upper 
back and shoulder area.  However, as is discussed below, the 
evidence does not show that the Veteran injured either 
shoulder while in service, and he only began making 
complaints of shoulder pain after more than a decade of 
working physically strenuous jobs. 

Service treatment records do not show any shoulder injury 
while the Veteran was in service; and the Veteran did not 
report any shoulder injury at his separation physical in May 
1990.  In fact, he specifically denied having a painful or 
trick shoulder on his medical history survey completed in 
conjunction with his separation physical; and his upper 
extremities were found to be normal at the separation 
physical.  

In the years following service, VA treatment records and 
examination reports do not show any complaints of, or 
treatment for, any shoulder problems.  For example, no 
mention of any shoulder problems was made at a VA examination 
in July 1990.  Similarly, at a VA examination in November 
1992, no mention of a shoulder problem was made (only the 
Veteran's lumbar spine and right ankle were addressed in the 
musculoskeletal section).  

Additionally, at VA outpatient treatment sessions in 
September 1997 and November 2000, no edema was seen in the 
Veteran's extremities; and, in March 2004, the Veteran's 
extremities were noted to be free of cyanosis, edema, or 
clubbing, and there was no indication of any disability.  

While there were no complaints of any shoulder pain or 
problems for a number of years following service, the 
evidence shows that the Veteran spent a number of years 
working physically demanding jobs.  In an April 1999 letter, 
the Veteran stated that every job he had had since service 
had been strenuous in nature; and at a VA examination in 
March 2003, the Veteran indicated that he had worked as a 
truck driver and then in construction.  Additionally, at his 
hearing before the Board in February 2004, the Veteran 
testified that he had first worked in construction following 
service, before switching to the shipping industry where he 
was required to lift boxes that weighed between 10-40 pounds.   

The Veteran has reported pain originating in his shoulder 
areas.  For example, at his February 2004 hearing, the 
Veteran stated that he had problems not only in the lower 
part of his back, but around his shoulders as well; and, in 
April 2004, he reported having pain in his spine, shoulders, 
and collar bones that ran from the base of his brain into his 
legs.  In June 2004, the Veteran reiterated that he had pain 
in the upper portion of his shoulders and the back of his 
neck; and in July 2006, the Veteran indicated that he had 
constant pain in his upper back and shoulder, stating that 
the pain ran down the length of his spine to his waist.

The Veteran has never specifically suggested that this pain 
originated in service or was the result of an injury in 
service.  Moreover, to the extent that such is inferred, the 
Board finds any such inference to lack credibility.  In this 
regard, the service treatment records show that the Veteran 
affirmatively denied having a history of shoulder problems 
and objective findings were negative for any shoulder 
disability.  Additionally, the Veteran does not complain of 
having shoulder problems until many years following service.  

The Board observes that the Veteran has not been diagnosed 
with a specific shoulder disability, nor has he sought 
treatment for a shoulder disability.  Yet, the record shows 
that he has received treatment for various other 
disabilities.  Therefore, it can be concluded that if he had 
a shoulder disability that he would have sought treatment for 
such.  Additionally, when he filed a claim of service 
connection for a back and ankle disability in the early 
1990's, he made no mention of having a shoulder disability.  
Additionally, given that there is no evidence of any shoulder 
problems in service, combined with the lack of any suggestion 
that the Veteran currently has a shoulder disability which is 
due to service, the criteria for service connection have not 
been met.  Accordingly, the Veteran's claim of entitlement to 
service connection for a shoulder disability is denied.

III.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's back disability is currently rated at 10 
percent under 38 C.F.R. § 4.71a, DC 5295.  In May 1996, the 
Veteran wrote a letter indicating that he considered his back 
condition to be a serious employment handicap as he was 
limited in how much he could lift.  

Factual Background

In May 1995, paravertebral muscle spasms were felt, but no 
spasms were noted at a follow-up treatment session in August 
1995 where it was noted that the Veteran had musculoskeletal 
pain but had full range of motion and was neurologically 
intact (based on sensory and motor testing).  

The Veteran was scheduled for a VA examination in August 1996 
to evaluate his back complaints, but he failed to report to 
the examination.  In November 1996, the Veteran filed a claim 
asserting that his back disability should be considered for 
an increase. 

The Veteran's claim was denied by a February 1997 rating 
decision to which the Veteran responded that he continued to 
believe that his back disability was more severe than it was 
rated.  He reported constantly having back pain, as well as 
problems walking or standing for long periods of time.  In 
September 1997, the Veteran was assessed with back pain and 
given Motrin.

In April 1998, the Veteran again failed to report to a VA 
examination.  

In October 1998, the Veteran was again assessed with back 
pain and given ibuprofen.

In April 1999, the Veteran wrote that every job that he had 
held since service had been strenuous in nature which he 
believed had caused his back condition to worsen.  The 
Veteran stated that he would have pain up and down his spine 
whenever he tried to lift anything; nevertheless, in an 
October 2002 intake record for alcohol rehabilitation it was 
noted that he played basketball for leisure.  

In June 1999, the Veteran again sought treatment for back 
pain and was assessed with degenerative joint disease.

In February 2000, the Veteran again failed to report to a VA 
examination.  

Treatment records from November 2000 show that the Veteran 
was given ibuprofen for back pain.

Despite his failure to attend several previously scheduled 
examinations, VA scheduled the Veteran for an additional 
examination which he attended in March 2003.  The Veteran 
reported that his back intermittently bothered him several 
times per day, but had not required any medication.  The 
Veteran also stated that his back had bothered him in his job 
as a truck driver and later when he worked construction.  The 
Veteran acknowledged that his back did not appreciably 
interfere with his daily activities; and, at the examination, 
he ambulated normally and was able to squat, toe and heel 
walk, and hop without evidence of any pain.  The examiner 
found slight tenderness in the Veteran's back with pressure, 
but there was no postural abnormality, paraspinal muscle 
spasm, positive straight leg raises, or evidence of 
radiculopathy.  Additionally, the Veteran demonstrated 
forward flexion to 90 degrees with pain occurring only at the 
extremes of motion, 30 degrees of extension and 35 degrees of 
lateral flexion.  The examiner indicated that the Veteran 
might have added pain during flare-ups, but he doubted that 
the flare-ups caused any additional limitation of motion.  
The examiner found no neurological abnormalities.

At a hearing before the Board in February 2004, the Veteran's 
representative suggested that the March 2003 VA examination 
had been inadequate, and requested another examination.  The 
Veteran indicated that he had pain in all parts of his back 
and he stated that the pain would radiate from his back down 
into the lower portion of his calves.  The Veteran reported 
that he previously worked in construction and that he 
currently worked in shipping, which required him to lift 
boxes that weighed between 10 and 40 pounds, and he estimated 
that he had lost six months of work in the past year on 
account of his back.  The Veteran stated that he would 
attempt to obtain a leave record (although it does not appear 
that one was ever submitted).  The Veteran also reported that 
he was sometimes bedridden on account of his back (although 
there is no medical indication that bed rest has ever 
actually been prescribed).  

In March 2004, the Veteran again complained about back pain 
radiating down both legs; and, he was provided with a second 
VA examination in November 2004 at which he complained of 
back pain that would occasionally radiate down his legs.  The 
Veteran reported that because of the pain he had been unable 
to work for the previous 7 months.  The Veteran indicated 
that the back pain was often precipitated by lifting 25-40 
pound boxes and by using the clutch to drive a truck.  While 
the Veteran did report radiating pain, he denied any bowel or 
bladder abnormalities.  The Veteran reported using a cane at 
times and he stated that he had been given a back brace, but 
he was not using either at his examination.  The examiner 
found that the Veteran had occasional problems with dressing, 
but had no problems eating, grooming, or bathing.  The 
Veteran stated that he did not participate in recreational 
activities because of back pain.

The examiner found the Veteran's gait to be normal, he had a 
slightly stooped posture from mild kyphosis, but there was 
normal lordosis, and the Veteran's back was symmetrical in 
appearance.  No spasm was palpated in the upright position, 
although there was some spinal tenderness and guarding noted.  
On range of motion testing, the Veteran demonstrated forward 
flexion to 80 degrees, extension to 20 degrees and lateral 
flexion to 20 degrees bilaterally and rotation to 20 degrees 
bilaterally.  The examiner estimated that pain began at 30 
degrees, and he noted that range of motion decreased with 
repetitive motion which he estimated reduced range of motion 
by 10-20 degrees.  The examiner found mild spasm on extreme 
forward bending.  However, the examiner found that there was 
no muscle spasm or guarding that was severe enough to result 
in an abnormal gait, or an abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  No 
ankylosis was detected.  

With regard to neurological testing, the examiner found that 
sensory testing was normal, while motor testing showed 
weakness in the lower extremities.  Nevertheless, no atrophy 
or fasciculations were shown.  Strength was 3/5 bilaterally, 
and the Veteran got on and off the examination table without 
difficulty, although some weakness was noted in going from 
sitting in a chair to standing as the Veteran put his hands 
on his thighs to rise.  Intervertebral disc syndrome was 
found not to be applicable.  The examiner also noted that the 
Veteran had not been prescribed bed rest by a doctor for his 
back.  X-rays of the lumbosacral spine showed minimal disc 
changes.

In October 2005, the Veteran wrote that he had incapacitating 
episodes more than once a week, but he lamented that the 
closest Veterans' hospital was more than 50 miles away, which 
he asserted made it difficult for him to seek treatment when 
his back flared-up.  However, he also argued that bed rest 
would cause his back to stiffen.  The Veteran reported that 
he wore a back brace and had difficulty sleeping due to his 
back pain.  

In December 2005, the Veteran failed to show for another VA 
examination.

In February 2006, the Veteran underwent another VA 
examination at which he reported having pain in the mid-
lumbar area daily that would radiate into his extremities on 
occasion.  The Veteran denied using any crutches, braces or 
canes.  The Veteran had no problems with his activities of 
daily living and no incapacitating episodes were reported in 
the previous year.  The Veteran had forward flexion to 60 
degrees and extension to only 5 degrees.  He also 
demonstrated lateral flexion to 10 degrees bilaterally, and 
rotation to 20 degrees bilaterally.  The examiner noted that 
the Veteran had pain on all range of motion testing, but he 
stated that the motion stopped when the pain started.  The 
examiner found no spasm, weakness, tenderness, or postural 
abnormalities; and straight leg raises were negative.  Deep 
tendon reflexes were equal bilaterally and the Veteran had 
normal sensation.

The Veteran had an additional VA examination in April 2006 
where it was noted that x-rays in 2004 had shown minimal 
degenerative disc disease.  The Veteran complained about 
lower back pain that radiated down to his tailbone area, but 
not into his legs.  The Veteran denied any bladder or bowel 
complaints and he was able to walk without any assistive 
device.  The Veteran was able to perform his activities of 
daily living and he was able to walk for 10-15 minutes 
without any difficulty and he was noted to have been doing 
stretches.  The Veteran was observed to be well-developed and 
he walked into the examination room with normal steps and no 
sign of a limp.  The Veteran was able to remove his shoes and 
socks without assistance.  The Veteran demonstrated forward 
flexion to 80 degrees and extension to 15 degrees.  No 
atrophy or muscle spasm was noted.  The examiner noted that 
lower back motion was limited by pain, but that repetitive 
motion did not cause any fatigue, incoordination, lack of 
endurance, or additional loss of motion.  A neurological 
examination found sensation to be normal.  Motor testing 
showed no muscle atrophy or weakness, and the Veteran's 
reflexes were found to be normal.  There was no fixed 
deformity noted and the musculature of the back was found to 
be normal.  The examiner remarked that the Veteran had not 
had any incapacitating episodes in the past year, and stated 
that no radiculopathy was found by the examination.

In a June 2006 treatment record it was noted that the Veteran 
had spinal tenderness and paraspinal muscle spasm after he 
presented to the emergency room with complaints of 
exacerbation of his back disability over the previous two 
weeks.

In September 2007, the Veteran was given muscle relaxants, 
but no spinal tenderness was noted, although the doctor 
stated that the Veteran's paraspinal muscle did appear to be 
stiff.  Straight leg raises were positive.
 


Laws and Regulations

During the course of this appeal, the criteria for evaluating 
spine disability changed twice.  The first occurred in 
September 2002, and the second in September 2003.  In this 
decision, the Board will consider the criteria in effect 
prior to September 2002; the criteria in effect between 
September 2002 and September 2003; and the criteria effective 
from September 2003.  

Under the regulations in effect prior to September 2002, a 10 
percent rating was assigned for mild IVDS; a 20 percent 
rating was assigned for moderate IVDS with recurring attacks; 
a 40 percent rating was assigned for severe IVDS manifested 
by recurring attacks with intermittent relief; and a 60 
percent rating was assigned for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 
rating in excess of 60 percent was not warranted absent a 
showing of either unfavorable ankylosis or a vertebral 
fracture with cord involvement, neither of which is present 
in this case.  38 C.F.R. § 4.71a, DC 5293. 
 
Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
either depending on the number of incapacitating episodes a 
person has in the past 12 months, or based on the orthopedic 
and neurologic manifestations of the disability.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Under this criteria, 
a 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week, but less than 2 
weeks during the past 12 months; a 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent rating is assigned for incapacitating 
episodes with a total duration of between 4 and 6 weeks; and 
a 60 percent rating is assigned for incapacitating episodes 
with a total duration of at least 6 weeks during the past 12 
months.  

Under the rating criteria in effect prior to September 2003, 
limitation of motion of the lumbosacral spine was rated under 
Diagnostic Code 5292; with a 10 percent evaluation assigned 
for slight limitation of motion, a 20 percent evaluation 
assigned for moderate limitation of motion, and a 40 percent 
evaluation assigned for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the Veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the criteria under DC 5292 are less defined and 
numerical ranges of normal motion were not provided in the 
prior rating criteria, guidance can be obtained from the 
amended regulations.  The current regulations define normal 
forward flexion of the thoracolumbar spine as zero to 90 
degrees, extension as zero to 30 degrees, left and right 
lateral flexion as zero to 30 degrees, and left and right 
lateral rotation as zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

Prior to September 2003, a 10 percent rating could also 
assigned when a lumbosacral strain resulted in characteristic 
pain on motion; and a 20 percent rating was assigned when a 
lumbosacral strain was accompanied by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was assigned for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  A 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; when forward 
flexion of the cervical spine greater than 30 degrees, but 
not greater than 40 degrees; when the combined range of 
motion of the thoracolumbar spine greater than 120 degrees, 
but not greater than 235 degrees; when muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or when there is vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  A rating in excess of 40 percent for the 
orthopedic manifestations is not available unless ankylosis 
is present, or through combining orthopedic and neurologic 
impairments from a back disability.

Rating under DC 5295

As noted above, a 20 percent rating can be assigned when the 
medical evidence shows muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral, in 
standing position.  

In May 1995, paravertebral muscle spasms were felt.  Muscle 
spasms were not recorded again for a number of years, as the 
Veteran did not seek much treatment for his back and missed 
several scheduled VA examinations.  

At a VA examination in March 2003, the examiner found no 
paraspinal muscle spasm, although it was not specifically 
noted that the Veteran had been tested on extreme forward 
bending.  Additionally, at the Veteran's hearing before the 
Board in February 2004, the Veteran's representative argued 
that the examiner had not addressed the Veteran's complaints 
of muscle spasms, and requested that an additional 
examination be provided.

The Board acquiesced to this request and a second examination 
was provided in November 2004.  The examiner stated that no 
spasm was palpated in the upright position, although there 
was some spinal tenderness and guarding noted.  However, the 
examiner did report that mild spasm was seen on extreme 
forward bending; although he found that neither the muscle 
spasm nor the guarding was severe enough to result in an 
abnormal gait, or an abnormal spinal contour. 

Regardless, this examination confirmed the presence of muscle 
spasm on extreme forward bending which had been shown in an 
earlier treatment record and which was supported by the 
Veteran's testimony.  As such, the criteria for a 20 percent 
rating have been met; and to that extent the Veteran's claim 
is granted.

However, the evidence does not show that a 40 percent rating 
is warranted under 38 C.F.R. § 4.71a, DC 5295.  While the 
Veteran asserts that his lumbosacral strain is severe, such a 
contention is not supported by the medical evidence.  The 
evidence does not show listing of whole spine to opposite 
side as no postural abnormality was noted at the March 2003 
VA examination; in March 2004, the VA examiner stated that 
the Veteran's back was symmetric, and in February 2006, the 
examiner again found no postural abnormality.  The medical 
records are silent for any positive Goldthwaite's sign.  It 
is true that the Veteran has some limitation of forward 
bending in standing position, but it can hardly be described 
as marked, as the Veteran has demonstrated at least 60 
degrees of forward flexion each time the range of motion has 
been measured during the course of his appeal.  The Veteran 
also does not have loss of lateral motion with osteo-
arthritic changes, as he showed lateral flexion to 20 degrees 
at his November 2004 VA examination and to 10 degrees at his 
February 2006 VA examination.  Additionally, narrowing or 
irregularity of joint space has not been shown to be of such 
significance to warrant a rating in excess of 20 percent, as 
x-rays taken in November 2004 showed normal disc spaces with 
the exception of only minimal posterior narrowing at L4-L5.  
As such, a rating in excess of 20 percent under DC 5295 is 
denied.  



Intervertebral disc syndrome

As noted above, a rating in excess of 20 percent may also be 
assigned based on rating intervertebral disc syndrome if it 
is shown that the Veteran has severe intervertebral disc 
syndrome with recurring attacks and only intermittent relief.

In this case, the Veteran has complained throughout the 
course of his appeal about back pain; but the evidence has 
not shown that a finding of severe intervertebral disc 
syndrome was warranted at any point.

For example, at the VA examination in November 2004, the 
examiner indicated that intervertebral disc syndrome was not 
applicable in the Veteran's case.  Additionally, at VA 
examination in April 2006 it was noted that x-rays in 2004 
had shown minimal degenerative disc disease.  

While the Veteran has asserted that his back causes severe 
pain, the x-rays showed only minimal degenerative disc 
disease and the objective clinical evidence has not indicated 
symptoms that would suggest otherwise.  Furthermore, despite 
the Veteran's assertion of severe pain, the Veteran's 
complaints do not generally align with a severe rating for 
intervertebral disc syndrome.  For example, in April 1999, 
the Veteran wrote that every job that he had held since 
service had been strenuous in nature which he believed had 
caused his back condition to worsen; yet the Veteran was able 
to continue working, and in an October 2002 intake record it 
was noted that that the Veteran played basketball for 
leisure.  The Veteran continued to have back pain throughout 
his appeal, and he has since stopped working; however, at a 
March 2003 VA examination the Veteran acknowledged that his 
back did not appreciably interfere with his daily activities; 
he ambulated normally; and he was able to squat, toe and heel 
walk, and hop without evidence of any pain.  As such, the 
evidence does not show severe intervertebral disc syndrome 
with only intermittent relief.

The Veteran's claims file is similarly void of any indication 
that he has been prescribed bed rest by a physician to treat 
his back at anytime during the course of his appeal; and the 
Veteran has not explicitly disagreed with this finding as he 
has never actually asserted that he had been prescribed bed 
rest.  In October 2005, the Veteran argued that he had 
incapacitating episodes, but could not make it to the doctor 
to be prescribed bed rest, because he lived too far from the 
VA medical center to make it in for treatment when his back 
flared-up.  However, for the purpose of this diagnostic code, 
the fact remains that bed rest has never been prescribed by a 
doctor and therefore a rating is not available under that 
criteria.

Therefore, because the evidence does not show the presence of 
severe intervertebral disc syndrome or that bed rest has been 
prescribed, a rating in excess of 20 percent is not warranted 
based on intervertebral disc syndrome.

Orthopedic manifestations 

As noted above, a rating in excess of 20 percent may also be 
assigned based on limitation of motion. 

The Veteran has had the range of motion in his lumbar spine 
measured on a number of occasions throughout the course of 
his appeal; however, he has consistently demonstrated forward 
flexion in his back that has exceeded 30 degrees, although 
some pain has been noted in the process.  Nevertheless, even 
considering functional limitation, the totality of the 
evidence does not support a finding that the forward flexion 
in the Veteran's back has been functionally limited to 30 
degrees or less at any distinct period during the course of 
his appeal, or that the range of motion in his back is so 
restricted as to be classified as severe.

For example, in August 1995 it was noted that the Veteran had 
full range of motion.  Following, that treatment record, 
there is little medical evidence describing the condition of 
the Veteran's back disability for several years, as the 
Veteran failed to report to several VA examinations that were 
ordered.  

The Veteran eventually underwent a VA examination in March 
2003, where he demonstrated forward flexion to 90 degrees 
with pain occurring only at the extremes of motion.  The 
Veteran also demonstrated 30 degrees of extension and 35 
degrees of lateral flexion.  The examiner indicated that the 
Veteran might have added pain during flare-ups, but he 
doubted that the flare-ups caused any additional limitation 
of motion.  The Veteran acknowledged that his back did not 
appreciably interfere with his daily activities; and the 
examiner noted that the Veteran ambulated normally and was 
able to squat, toe and heel walk, and hop without evidence of 
any pain.

At a hearing before the Board in February 2004, the Veteran's 
representative argued that the March 2003 VA examination had 
been inadequate, and requested another examination.

This request was granted and the Veteran underwent a second 
VA examination in November 2004 where he demonstrated forward 
flexion to 80 degrees, extension to 20 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation to 20 degrees 
bilaterally.  The examiner estimated that pain began at 30 
degrees, and estimated that repetitive motion reduced range 
of motion by 10-20 degrees.  However, even accounting for the 
reduction in range of motion caused by repetitive motion, the 
actual range of motion demonstrated greatly exceed 30 
degrees.  While pain was estimated to begin at 30 degrees, 
the Veteran was nevertheless able to show almost normal 
forward flexion, and the examiner noted that the Veteran was 
able to get on and off the table without difficulty and was 
able to get out of a chair on his own; suggesting that the 
Veteran was not really functionally limited to only 30 
degrees of forward flexion.  This conclusion is consistent 
with the findings that were made at examinations prior to and 
since the November 2004 examination at which the Veteran 
consistently demonstrated forward flexion that even 
accounting for factors such as pain easily exceeded 30 
degrees.  As such, the fact that the examiner noted pain 
beginning at 30 degrees of flexion in this instance is 
insufficient to merit a rating in excess of 20 percent.

This conclusion is supported by the fact that the Veteran has 
demonstrated functional range of motion at each successive VA 
examination that has greatly exceeded the finding that pain 
began at 30 degrees.

For example, the Veteran underwent a third VA examination in 
February 2006 where he demonstrated forward flexion to 60 
degrees and extension to 5 degrees.  He also demonstrated 
lateral flexion to 10 degrees bilaterally, and rotation to 20 
degrees bilaterally.  The examiner noted that the Veteran had 
pain on all range of motion testing, but he stated that the 
motion stopped when the pain started, e.g. at 60 degrees of 
forward flexion.  The examiner found no spasm, weakness, 
tenderness, or postural abnormalities; and straight leg 
raises were negative.  The Veteran had no problems with his 
activities of daily living.  

The Veteran had a fourth VA examination in April 2006 where 
it was noted that he was able to perform his activities of 
daily living and he was able to walk for 10-15 minutes 
without any difficulty and he was noted to have been doing 
stretches.  The Veteran demonstrated forward flexion to 80 
degrees and extension to 15 degrees.  The examiner stated 
that the range of motion in the Veteran's lower back was 
limited by pain, but he found that repetitive motion did not 
cause any fatigue, incoordination, lack of endurance, or 
additional loss of motion.  Furthermore, the Veteran was 
noted to be well-developed and he walked into the examination 
room with normal steps and no sign of a limp; and he was able 
to remove his shoes and socks without assistance.  While the 
examiner did not specifically estimate how much range of 
motion was lost by functional impairments such as pain, this 
fact alone does not render the examination inadequate.  The 
examiner provided sufficient detail to conclude that the 
Veteran's forward flexion, even accounting for pain, exceeded 
30 degrees as the Veteran was able to remove his shoes and 
socks without assistance.  Furthermore, even if the range of 
motion measurements taken during this examination were 
inadequate, the fact remains that the range of motion has 
consistently been shown to greatly exceed 30 degrees at the 
other times which range of motion was tested during the 
course of the Veteran's appeal.

As such, at every occasion that the Veteran's range of motion 
was measured, he demonstrated forward flexion that greatly 
exceeded 30 degrees.  The Veteran might argue that because 
the examiner found that pain began at 30 degrees at the 
examination in November 2004; however, a review of the 
evidence in its entirety does not support a conclusion that 
the condition of the Veteran's back has changed such that 
staged ratings are warranted.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  In 
this case, pain on movement was noted at several 
examinations; however, it was often noted that motion stopped 
when pain began, and the Veteran was nevertheless able to 
demonstrate pain-free forward flexion that considerably 
exceeded 30 degrees at every time range of motion was tested 
except for one.  The only exception to this was the Veteran's 
November 2004 examination at which the examiner indicated 
that pain began at 30 degrees of forward flexion.  However, 
even at that examination, it was noted that the Veteran's 
back caused only occasional problems with dressing when 
bending over to put on slacks and socks, and the Veteran was 
able to get on and off the examination table without 
difficulty.  

Additionally, in October 2002, it was noted that the Veteran 
played basketball for recreation; in March 2003, the Veteran 
acknowledged that his back did not appreciably interfere with 
his daily activities; in February 2006, the Veteran denied 
any problems with his activities of daily living as a result 
of his back; and in April 2006 a VA examiner indicated that 
the Veteran was well-developed, walked into the examination 
room with normal steps without any sign of a limp, and was 
able to remove his shoes and socks without assistance.  

As such, while the Board recognizes that the Veteran's back 
does cause pain and does restrict motion, the limitation of 
motion is not of such severity that it should be classified 
as severe, as the Veteran has consistently demonstrated 
considerable forward flexion that is only moderately limited 
by pain and repetitive motion.  Moreover, the preponderance 
of the evidence does not demonstrate that the Veteran's 
forward flexion is 30 degrees or less.

Additionally, the evidence does not show any evidence of 
ankylosis.  For example, at the Veteran's November 2004 VA 
examination, the examiner stated that no ankylosis was 
detected.

As such, a rating in excess of 20 percent is not warranted 
for orthopedic limitation.

Neurologic

As noted above, the regulations direct that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.

However, in this case, objective evidence of a neurologic 
disability has not been presented.  While the Veteran has 
frequently alleged radiating pain, such as at his hearing 
before the Board or at a treatment session in March 2004; the 
medical evidence of record has not attributed this pain to a 
neurological deficit.  Additionally, at no time during the 
course of the Veteran's appeal has he alleged bowel or 
bladder incontinence.  

In November 2004, the Veteran underwent a VA examination 
where his complaints of pain radiating into the legs were 
noted.  However, the examiner found that sensory testing was 
normal; and, while motor testing showed weakness in the lower 
extremities, there was no atrophy shown and the Veteran got 
on and off the examination table without difficulty.

The Veteran underwent another VA examination in April 2006 
where the examiner noted his complaints about lower back pain 
that radiated down to his tailbone area, but not into his 
legs.  However, the Veteran denied any bladder or bowel 
complaints and he was able to walk without any assistive 
device.  A neurological examination found sensation to be 
normal; motor testing showed no muscle atrophy or weakness, 
and the Veteran's reflexes were found to be normal.  The 
examiner concluded that no radiculopathy was found by the 
examination.
  
Given that no neurological disability has been diagnosed, an 
additional rating is not warranted.  

However, as noted above, because the evidence has shown 
muscle spasms on extreme forward flexion, a 20 percent 
schedular rating is granted.


IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2008, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
The May 2008 letter also specifically informed the Veteran of 
what "new" and "material" meant in the context of his 
claim for whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a head injury manifested by headaches, and it 
informed him the reason that his claim had previously been 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Additionally, the Veteran was also informed of the criteria 
for establishing a disability rating and effective date of 
award by a March 2006 letter.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations of his 
back (the reports of which have been associated with the 
claims file).  Additionally, while no examination has 
specifically been provided with regard to the Veteran's 
shoulder, there is no evidence of a shoulder injury or 
complaints of shoulder problems in service.  In fact, the 
Veteran specifically denied having any shoulder problems.  
Additionally, there is no medical evidence suggesting a 
diagnosis of a shoulder disability which is related to 
service.  While he has reported for treatment for various 
disorders, none of the treatment records show he reported for 
treatment due to shoulder problems.  As such, there is no 
duty to provide an additional examination with regard to the 
Veteran's shoulder.  The Veteran also testified at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having been presented, the 
Veteran's previously denied claim of entitlement to service 
connection for PTSD is reopened.

New and material evidence having not been obtained to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a head injury, the claim is not 
reopened and remains denied.

Service connection for a shoulder disability is denied.

A 20 percent rating for the Veteran's lower back disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the Veteran or his or her representative 
must file a timely notice of disagreement; so long as the 
issues being appealed are clear, the AOJ by law must then 
issue a SOC; finally, to convey jurisdiction to hear the case 
on the Board, the Veteran must file a timely, substantive 
appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

The Veteran's claim of whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for facial scars of the nose and mouth was denied 
by a December 2007 rating decision.  In his January 2008 
statement, the Veteran indicated that he wished to appeal the 
denial of a head/dental injury that was denied in December 
2007.

The Veteran's statement voiced clear disagreement with the 
conclusion of the December 2007 rating decision with regard 
to the issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for facial scars of the nose and mouth; and, 
because no special wording is required for a NOD, this 
statement is considered to be a NOD with regard to that 
issue.  See 38 C.F.R. §§ 20.201, 20.302(a).  The NOD is still 
pending; and it is therefore proper to remand this claim 
because the Veteran has not been provided a statement of the 
case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

The Veteran believes that he has PTSD as a result of his time 
in service, although no evidence has actually been presented 
showing that Veteran has ever been diagnosed with PTSD.  
However, it also does not appear that the Veteran has been 
provided a psychiatric examination to investigate his 
allegation of PTSD.

The Veteran has advanced a number of events that he believes 
caused him to have PTSD, including a fuel fire, a trainee 
shooting himself in the head while on a light fire range, and 
a missile being tipped over during a NATO drill.  However, 
despite multiple requests from VA, the Veteran has failed to 
ever provide sufficient information about any of these 
incidents to allow for any meaningful effort to be made to 
corroborate any of their occurrences.

The Veteran has also alleged that he was involved in an 
automobile accident in August 1984 while stationed at Ft. 
Sill, and it is noted in the Veteran's separation physical 
that he was in an automobile accident.  It is unclear how 
serious the accident was, and it does not appear that the 
Veteran was hospitalized overnight as a result of the 
incident; nevertheless, the occurrence of this stressor is 
considered to have been corroborated, and the Veteran should 
therefore be afforded VA psychiatric examination to determine 
whether he meets the criteria for PTSD; and, if so, whether 
its current manifestation is related specifically to the 
automobile accident he was involved in service.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a claim for a total disability based on 
individual unemployability (TDIU) is part of an increased 
rating claim when such claim is raised by the record.  The 
Veteran appears to claim that he cannot work due to his 
service-connected back disability.  He also claims that when 
he was working his service-connected back disability 
interfered with his ability to work, such that he missed 
several months of work.  The Board finds that the evidence 
suggest consideration of an extraschedular rating and the 
record raises a claim for a TDIU rating.  The Board cannot 
adjudicate these issues in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of 
the case concerning the claim of whether 
new and material evidence has been 
presented to reopen a claim of 
entitlement to service connection for 
facial scars of the nose and mouth.  The 
Veteran, and his representative, should 
be informed of the period of time within 
which a substantive appeal must be filed 
to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

2.  Refer the claims for an 
extraschedular rating based on the 
service-connected back disability to 
the Under Secretary for Benefits or to 
the Director of Compensation and 
Pension Service as provided for in 
38 C.F.R. § 3.321.  

3.  Once again request that the veteran 
provide specific information, including 
dates, locations, names of other persons 
involved, units involved etc., relating 
to his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

4.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
should be provided with the Veteran's 
claims file and any opinion should be 
supported by a complete rationale.

It must be specified for the examiner 
that the only stressor that has been 
established by the record is the 
Veteran's report of an automobile 
accident while in service in August 1984, 
and the examiner must be instructed that 
only that event may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The exception to this is if 
based on further development additional 
stressors are verified.

Following the examination, the examiner 
should express opinions on the following 
questions: (1) What are the current 
psychiatric diagnoses; (2) Is it at least 
as likely as not (probability of 50 
percent or greater) that any acquired 
psychiatric disorder was first manifested 
in service or was caused by the Veteran's 
time in service? If PTSD is present, the 
examiner should specify whether the 
Veteran's car accident, or any other 
verified service stressor,  is of 
sufficient gravity to produce PTSD.  In 
arriving at this opinion, the examiner 
should provide a rationale for any 
opinions expressed. 

5.  Thereafter, the claims should be 
adjudicated, including a claim for a TDIU 
rating and a claim for an extraschedular 
rating due to the service-connected back 
disability.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided an 
SSOC and provided an appropriate 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


